Citation Nr: 1142133	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a disability manifested by hematuria.  

2.  Entitlement to an initial compensable rating for a right great toe disability.  



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971, from March 1976 to September 1984, and from August 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the Veteran's claim for service connection for hematuria and granted service connection and assigned a 0 percent disability rating for a right great toe disability, effective October 31, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.  

Regarding the Veteran's claim for service connection for a disability manifested by hematuria, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

It is noted that hematuria is a laboratory finding, not a disability in and of itself.  Studies should be undertaken to determine if an underlying disability is present.

The Veteran contends that his hematuria is related to his period of service.  Service treatment records show that in October 1991, the Veteran underwent a follow-up urology consultation for hematuria after blood was found in his urine at a separation examination.  The Veteran reported having noticed smears of blood in his underwear for several months.  A subsequent urinalysis was negative for blood in the urine.  Post-service private medical records dated from October 2003 to January 2005 and in January 2009 indicate that the Veteran received intermittent treatment for microscopic hematuria.  In October 2003, the private physician noted that the hematuria was probably related to activity and exercise.  As it remains unclear to the Board whether the Veteran's current hematuria is chronic and whether it is manifested by some disorder that is related to his period of service or to post-service activity and exercise.  It is necessary to have a medical opinion discussing the relationship between his current hematuria and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that an examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim.

Regarding the Veteran's claim for an increased initial rating for a right great toe disability, the Board notes that the Veteran submitted a medical report in June 2011 in which a podiatrist at the Womack Army Medical Center discusses the current level of severity of the Veteran's right great toe disability.  This report contains new evidence pertaining to the claim for an increased initial disability rating for a right great toe disability.  No waiver of RO consideration was submitted for the new evidence.  The Board, therefore, refers this matter to the RO for consideration of the newly submitted evidence.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine whether there is a disability manifested by chronic hematuria, and if so whether there is a relationship between any current hematuria and his service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disorder manifested by hematuria is etiologically related to any incident or event of the Veteran's period of active service, including an October 1991 treatment record where the Veteran was treated for hematuria.  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If the hematuria is only acute and occasional, or if it is an incidental laboratory finding unrelated to any underlying disorder or disability, that too should be set forth.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims file and the examination report should note that review.  

2.  Then, readjudicate the claims, to include consideration of the June 2011 medical report from Womack Army Medical Center concerning the foot.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


